Citation Nr: 1810230	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss and blackouts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was remanded for further development in November 2012, February 2015, and August 2016.  The Board finds there has been substantial compliance with the prior remand directives and the appeal can be adjudicated on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have separately diagnosed disabilities of memory loss or blackouts; instead, these symptoms are related to disabilities for which service connection is already in effect.


CONCLUSION OF LAW

The criteria for service connection for memory loss and blackouts have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Contentions

The Veteran asserts that his memory loss and blackouts related to a head injury sustained in service and should be service-connected as separate, compensable residuals of such.  

In a January 2018 Appellate Brief the Veteran's representative asserted that the Veteran was not afforded a comprehensive TBI examination for proper consideration under the revised Diagnostic Code (DC) 8045.  However, the Veteran was afforded VA TBI examinations in May 2009 and April 2010, and the RO previously addressed the propriety of the evaluation of his service-connected residuals under the revised DC 8045 in a July 2010 rating decision.  

II. Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated during active service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  


III. Analysis

VA treatment records do not reflect diagnoses of memory loss and blackout as clinical disabilities.

The Veteran has been afforded multiple VA examinations since 2009, including TBI and psychiatric examinations.  The cumulative reports reflect that the Veteran's symptoms of memory loss and blackouts are associated with his service-connected PTSD and/or headaches.  See May 2009, January 2010, April 2010, December 2012, June 2015, November 2015, and May 2017 VA examination reports.  

During a VA TBI examination in April 2009 the Veteran reported that his memory had declined since the head injury in service.  On physical examination, his remote and recent memory was normal, as was recall.  He did not exhibit significant memory deficits clinically or mild cognitive impairment.  The examiner indicated that the Veteran did not currently have episodes of loss of consciousness or blackouts.  His complaint of memory loss and blackouts were not due to the mild TBI in service.  Rather, the subjective memory loss was secondary to chronic depression and mild chronic anxiety, which are not secondary to the TBI.

At a VA mental examination in December 2012, an examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examiner opined that the Veteran's difficulty with memory loss was a symptom of his dysthymic disorder and was not incurred in or caused by the concussion he sustained while on active duty.  The examiner further indicated that the Veteran denied experiencing blackouts (defined as periods during which he engages in apparently purposeful behavior, for which he later has no memory).  He did however report that during particularly severe headaches that his vision diminishes, grows fuzzy or cloudy, to the point where things are indistinct and extremely blurry.      

In a February 2015 remand, the Board noted that part of the examiner's rationale for the memory loss opinion was that the concussion was not severe and the Veteran did not sustain unconsciousness.  The Veteran, however, subsequently submitted a statement from a service comrade that indicated he was unconscious for a short period of time after his head injury.  Thus, the Board remanded the appeal for an addendum opinion which included consideration of the Veteran's period of unconsciousness after his head injury.

The Veteran underwent new VA examinations in June 2015 and November 2015.  

During the June 2015 VA examination, the examiner noted the Veteran's service-connected PTSD included symptoms of mild memory loss.  The examiner did not provide an opinion regarding the etiology of the Veteran's reported blackouts.  During the November 2015 VA examination, the examiner noted the Veteran's reported memory dysfunction was actually normal behavior.  The examiner indicated that a determination as to whether the Veteran had memory loss due to a head injury during service should be referred to a medical physician.  

The Veteran was afforded a VA central nervous system and neuromuscular diseases examination in May 2017 by a medical physician.  The physician reviewed the claims file and conducted a clinical evaluation.  The Veteran reported having a few episodes of dizziness, momentary blackout feeling, followed with headache.  Following physical examination and record review, the physician opined that the Veteran's current memory loss and blackouts are less than likely as not related to the in-service head injury.  The VA examiner explained the Veteran did not have any current central nervous system diagnoses and none were found on current examination.  She also noted that there was no evidence of memory loss during the examination and the only indication of it was "by history."  She further explained that the Veteran's history of blackout symptoms is more akin to a migraine headache and are at least as likely related to his migraine headaches, but not to the service-connected PTSD.  She opined that the Veteran's intermittent memory difficulties were age-related in etiology and were not secondary to the in-service head injury.

Here, the most probative evidence of record demonstrates that the Veteran has not had a separately diagnosed cognitive disability manifested as memory loss or blackouts at any point during the appeal period, and that these reported symptoms have been related to other disabilities for which he is service-connected.  The mild memory loss symptom has been related to his service-connected PTSD by at least one examiner.  The blackout symptoms have been related to his service-connected headaches.  The VA examination reports dated in April 2009, December 2012 and May 2017 are of significant probative weight because the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The Board acknowledges the Veteran's contentions that his memory loss and blackouts are distinct disabilities for which service connection is warranted.  However, the Veteran is not competent to diagnose either symptom as a separate disability or determine the medical etiology of his reported symptoms.  In certain circumstances, a layperson is competent to identify a simple medical condition.  However, a diagnosis of a neurologic and/or psychiatric disability requires specialized medical knowledge or training that the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A diagnosis of a neurologic and/or psychiatric disability is a medically complex process and the Veteran is not competent to provide such diagnoses to satisfy the service connection framework in this regard, namely a current disability.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for memory loss and blackouts.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for memory loss and blackouts is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  This appeal was last before the Board in August 2016.  In the August 2016 decision, the Board denied an increased rating for headaches and remanded the claim for a TDIU, noting that it was intertwined with the claim of service connection for memory loss and blackouts, which was also remanded.  The Board has denied service connection for memory loss and blackouts herein, however, the issue of entitlement to a TDIU remains.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is service-connected for headaches with visual aura due to TBI rated as 10 percent disabling from February 20, 2007 and 30 percent disabling from January 22, 2009; PTSD rated as 30 percent disabling from April 20, 2009; bilateral tinnitus rated as 10 percent from February 20, 2007; left ear hearing loss rated as noncompensably disabling from February 20, 2007; scalp scar due to TBI rated as noncompensably disabling from February 20, 2007; right ear hearing loss rated as noncompensably disabling from October 10, 2008; and bilateral ankle strain rated as noncompensably disabling from March 18, 2009.  His current combined rating is 60 percent from April 20, 2009.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, however, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, rating boards will submit to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

The claims file includes medical evidence suggesting that the Veteran's service-connected PTSD precludes employment.  See June 2015 VA DBQ and September 2016 VA treatment record.  Thus, the claim is remanded for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation Service, the issue of entitlement to a TDIU, on an extraschedular basis.

2.  Then, after taking any other development deemed necessary, readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


